ROBERTS, J.
(dissenting).
It seems to me that the court has disregarded the plain provisions of SDC 45.0504. This section simply fixes the time of the first election under the reorganization. It does not purport to fix tenure of office or indicate that the terms of incumbents shall cease when officers under a reorganization shall have been elected and qualified. It may be conceded that if a termination of office is required to- fit into a scheme of reorganization, the intention to terminate would be implied and the loss of office by an incumbent would be a necessary incident. When there is an increase from three to five commissioners, the termination of offices is not required to effect the change. A commission of five members does not differ so materially from the commission which it supplants in its powers and duties as to make it incompatible to continue incumbents in office. The powers and duties are essentially the same, but are differently apportioned among members. SDC 45.08. Since termination of office is not necessary to evolve an increase in the number of commissioners, it seems obvious that in the absence of statutory expression there is no sound basis for holding that the offices of- all present commissioners are terminated. I think that the writ should be vacated.
SICKEL, J., concurs in this dissent.